Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gayle Bush on 03/17/2022. 

The application has been amended as follows: 

The CLAIMS have been amended as detailed below. 


In Claim 15, line 13, replace “wherein the second connector is a male-to-PCB edge launch connector” with the following:
–wherein the second connector further includes a channel and a retainer shroud provided within the channel, the retainer shroud being configured to slidably and retainably accommodate the connection extension, and
wherein the movement of the captivator, the connection extension, and the spring along the common axis causes a protrusion of the connection extension to engage or disengage a protrusion of the retainer shroud–.

Claims 21 and 22 are cancelled.
Allowable Subject Matter
Claims 1 – 6, 8 – 17, and 19 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1 and 9, the reasons for allowance for these claims can be found in the action mailed 12/21/2021.
Regarding claim 15, the prior art does not disclose or suggest the claimed spring-embedded blind mate connector assembly comprising: a first connector and a second connector, wherein the first connector and the second connector have a common axis, wherein the first connector includes: a captivator, a connection extension, and a spring between the captivator and the second connector, the spring abutting the captivator and having an outer diameter no greater than an outer diameter of the captivator, wherein the second connector further includes a channel and a retainer shroud provided within the channel, the retainer shroud being configured to slidably and retainably accommodate the connection extension, and wherein the movement of the captivator, the connection extension, and the spring along the common axis causes a protrusion of the connection extension to engage or disengage a protrusion of the retainer shroud, along with the remaining elements of the claim.
Fisher Jr. discloses a retainer shroud 130, but does not disclose the protrusions as required by the claim.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833